ORIGINAL                                         05/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 22-0143

                                          OP 22-0143


 SHAWN MICHAEL WHITE,
                                                                        MAY 0 3 2022
                                                                      Bowen Greenwood
              Petitioner,                                           Clerk of Supreme Court
                                                                       Rtate nf Mnntana


       v.
                                                                   ORDER
 GREAT FALLS MUNICIPAL COURT,
 HON. ASHLEY WILKINSON, Presiding for
 HON. STEVE BOLSTAD,

              Respondents.


       Petitioner Shawn Michael White, via pro bono counsel, seeks a writ of supervisory
control to reverse the determination of the Great Falls Municipal Court not to appoint counsel
for White in his pending criminal matter in its Cause No. TK-2021-3983. After receiving
White's Petition, we granted the District Court and the State the opportunity to respond in
accordance with M. R. App. P. 14(7).
       The State responded to White's petition, alleging that the petition is moot because the
Great Falls Municipal Court appointed counsel for White two days after White filed the
petition for writ of supervisory control in this Court.
       The State is correct that White's petition is moot as the Great Falls Municipal Court
appointed counsel to represent him, thereby providing him the precise relief he requested in
his petition before this Court.
       IT IS THEREFORE ORDERED that the petition for a writ of supervisory control is
DENIED and DISMISSED as MOOT.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Great Falls Municipal Court Cause No. TK-2021-3983,
the Honorable Ashley Wilkinson, and the Honorable Steve Bolstad.
                    Cr-d
      DATED this Z       day of May, 2022.

                                                               Chief Justice
           fee
    Justices




2